      Case 1:17-cv-03139-LGS-SDA Document 475 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                             :
JAMES CONTANT, et al.,                                       :
                                                             :
                                    Plaintiffs,              :
                          v.                                 :
                                                               Case No. 1:17-cv-03139-LGS-SDA
                                                             :
BANK OF AMERICA
                                                             :
CORPORATION, et al.,
                                                             :
                                    Defendants.              :
                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
          NOTICE AND X[PROPOSED]   X X X X X X X ORDER FOR WITHDRAWAL OF COUNSEL

                PLEASE TAKE NOTICE that, upon the annexed declaration, and subject to the

approval of the Court, Matthew A. Peller hereby withdraws as counsel for defendants Barclays

Bank PLC and Barclays Capital Inc. and shall be removed from the Case Management/Electronic

Case Files (CM/ECF) notification list in the above-captioned action. David H. Braff, Matthew A.

Schwartz and Jacob B. Lieberman of Sullivan & Cromwell LLP will continue to represent Barclays

Bank PLC and Barclays Capital Inc. in this proceeding.

Dated: April 14, 2021



                                                   /s/ Matthew A. Peller
  So Ordered.                                      Matthew A. Peller
                                                   SULLIVAN & CROMWELL LLP
  Dated: April 15, 2021                            125 Broad Street
         New York, New York                        New York, New York 10004
                                                   pellerm@sullcrom.com
                                                   Telephone: (212) 558-4000
                                                   Facsimile: (212) 558-3588
